PER CURIAM.
This case presents the Court with a very narrow question concerning the related issues of what are the statutory obligations of the appellees and, furthermore, within what time period must the appellees meet those obligations. Naturally, it is not within this Court’s purview to rule upon the wisdom of the statutory provisions involved, particularly including the timing mechanism specified in the statute by the legislative branch of the State. We note, however, that the Department of Environmental Protection (hereinafter “DEP”), both in its brief and at oral argument, has assured this court that it is proceeding expeditiously with rule development for the phosphorous criterion of the Everglades. The DEP projects that formal rulemaking may commence within a year. The DEP argues that they will act with all deliberate speed to complete the rulemaking process.
In view of the fact that the record fails to reflect any legal error in the decision under review, we affirm.
Naturally, the appellants retain the ability to direct their efforts, towards shortening the time periods provided for in the statute, to the Legislature, which is the only branch of government that has the authority, at this time, to act in response to those efforts.
Affirmed.